Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
	Applicant’s argument that the crosslinking carbodiimides would comprising a functionality of two or more (i.e. polycarbodiimides) inherently is found persuasive and thus the previous rejections are withdrawn.

					    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-039857 (23 February 2017) in view of Niederst (US 4,113,676).
	JP teaches a composition for a photoreactive transparent adhesive sheet yielding no corrosion on a conductive layer having an acid value of 0-5 mgKOH/g comprising  (meth)acryiic resin and a polyfunctional (meth)acrylate in (57) [Overview].  A preferred acid value of 0-0.1 mgKOH/g is further taught in [0043].

0.001-0.003 mgKOH/g would be obvious since amounts of monomers are falling within scope of the instant claims and since JP teaches the preferred acid value of 0-0.1 mgKOH/g.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
JP teaches that organic solvents may be used in [0053] and the “may be” woul imply optional component. Thus, the instant solvent-free acrylic resin composition would be at least obvious since a court held that very limited choice (with or without organic solvents in this case) is anticipation. See In re Arkley, 455 F2d 586, 172 USPQ
524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).
The recited solvent-free acrylic adhesive of the claim 6 would encompass the recited adhesive sheet of the claim 7 as well.
Applicant states that the acrylic resin in the Example A-2 would comprise 26.5 wt.% of methyl methacrylate, 66.4wt.% of 2-ethylhexyl acrylate and 7.1 wt.% of 2-hydroxyethyl methacrylate since JP teaches utilization of mol%.

	Also, even if the organic solvents were employed, a pressure-sensitive adhesive sheet taught in [0055-0064] would be expected to be free of the organic solvents which would still meet the claims 6 and 7.
	The instant invention further recites employing a monocarbodiimide compound over JP.
Niederst teaches a stabilization of organic ester-containing polymeric materials by adding a monocarbodiimide at col. 1, line 58 to col. 2 line 18 and in claim 1.
The acrylic resin of JP comprising –COOR would fall within scope of the organic ester-containing polymeric materials of Niederst.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known the monocarbodiimide known as a stabilizer for various polymers taught by Niederst in JP in order to provide a stability absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

	Obviously, showing of unexpected/superior results can overcome the obviousness rejection.
 would fall within scope of claims 1 and 3-7.  The examiner sees somewhat superior results, but such showing would not overcome the rejection for the followings.
	1. The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980). 
In other words, the comparison should be against the acrylic resin in the Example A-2 of JP comprising 26.5 wt.% of methyl methacrylate, 66.4wt.% of 2-ethylhexyl acrylate and 7.1 wt.% of 2-hydroxyethyl methacrylate based on applicant’s calculation.
2. As to a make-up of comonomers for the acrylic resin of claims, the only limitation would be 5 to 60 wt.% of a structural moiety derived from a hydroxyl group-containing monomer as opposed to 20 wt.% and 15 wt.% of 2-hydroxyethyl acrylate used for the examples 1-4.
3. The instant claims are silent as to an amount of the monocarbodiimide as opposed to 0.60 wt.%, 2.40 wt.% and 0.45 wt.% used for the examples 1-4.  For example, a composition comprising 70 wt.% of the acrylic resin and 30 wt.% of the monocarbodiimide would fall within scope of claims, but results would be uncleasr.
Thus, even assuming the unexpected/ superior results, scope of claims is broader than showing.
the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






THY/July 9, 2021                                               /TAE H YOON/                                                                           Primary Examiner, Art Unit 1762